Citation Nr: 0601248	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  04-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral plantar calluses.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision issued by the 
Department of Veterans Affairs (VA) St. Louis, Missouri 
Regional Office (RO) which granted service connection for 
plantar calluses with an evaluation of 0 percent, effective 
February 25, 2003.  

The veteran and his spouse testified at a hearing before the 
undersigned at the RO in March 2005.  A transcript of that 
hearing is of record.    


FINDING OF FACT

The veteran's bilateral plantar calluses are tender to 
palpation.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
bilateral plantar calluses have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7819 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

With regard to element (1), the RO sent the veteran a VCAA 
notice letter in March 2003 regarding his claim and informing 
him what information and evidence was required to establish 
entitlement to service connection.  While the benefit that 
the veteran is seeking on appeal is an initial compensable 
evaluation for his plantar calluses, the advice that VA gave 
to the veteran in March 2003 in regard to his service 
connection claim is considered adequate VCAA notice, as the 
new issue is clearly a downstream issue.  (VA's Office of 
General Counsel (GC) has held that, if, in response to notice 
of a decision on a claim for which VA has already provided 
notice pursuant to 38 U.S.C.A. § 5103(a), VA receives a 
notice of disagreement that raises a new, "downstream" 
issue, i.e., a higher initial rating, VA is not required to 
provide 38 U.S.C.A. § 5103(a) notice with respect to that new 
issue).  VAOPGCPREC 8-2003.
  
The above notwithstanding, the April 2004 statement of the 
case (SOC) specifically outlined what was required to 
establish entitlement to an increased initial evaluation for 
plantar calluses and why the veteran's claim remained denied.  
The March 2003 VCAA letter along with the SOC indicate that 
the veteran was clearly notified of the information and 
evidence necessary to grant his claim.  

The March 2003 VCAA letter also satisfied the second and 
third elements of the duty to notify by advising the veteran 
of the types of evidence he was responsible for obtaining and 
of the types of evidence VA would undertake to obtain.  
Specifically, this letter explained that VA would obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible 
for providing enough information about the records to enable 
VA to request them from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2003 
VCAA letter asked the veteran to provide medical evidence of 
recent treatment and treatment from date of discharge to the 
present for his plantar calluses.  This letter informed the 
veteran where and when to send evidence needed to establish 
entitlement to service connection.  This notice served to 
advise the veteran to submit evidence in his possession 
pertinent to his claim.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, VCAA notice was timely given 
in March 2003, prior to the initial AOJ decision in July 
2003. 

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
associated them with the claims file.  

In addition, the veteran was afforded a VA examination in 
June 2003 with an addendum opinion in July 2003 to evaluate 
his plantar calluses.  The veteran contends that the VA 
examination was inadequate in that it lasted for only five 
minutes and did not seem very thorough.  The examination 
report, however, contains all findings needed to evaluate the 
disability, and is therefore deemed adequate.

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matter on appeal 
that has yet to be secured.

The appeal is thus ready to be considered on the merits.


II.  Factual Background

Service medical records indicate treatment for plantar 
calluses on both feet during service.  

In conjunction with his service connection claim, the veteran 
submitted an April 2003 outpatient treatment report from his 
private physician.  The veteran complained of painful plantar 
calluses on his heels and over his metatarsal bones and added 
that he had had these calluses removed twice.  Physical 
examination revealed 3 calluses on each foot, tender to 
palpation, with no erythema.  

In June 2003 the veteran underwent a VA examination where the 
veteran again gave a history of plantar calluses since 
service, which he reported debriding himself about once every 
three months.  He reported that his calluses had not caused 
him to miss any time from work as a truck driver, or 
interfere in his performance of activities of daily living, 
but that they did limit his walking.  The veteran described 
his pain as 5 over 10 but added that about once a month it 
would flare to 7 over 10 for several hours at a time.  

Physical examination revealed a normal gait and 3 plantar 
calluses on each foot, measuring from 0.5cm to 1cm with no 
evidence of ecchymosis or drainage and the calluses were 
fairly nontender to palpation.  The veteran had full range of 
motion in both ankles.  In July 2003 the VA examiner added 
that the veteran continued to experience minor problems from 
the calluses.

At the March 2005 hearing the veteran testified that he took 
Ibuprofen, Tylenol, and Aleve to relieve his foot pain, which 
he noted experiencing particularly in walking back and forth 
making deliveries in his work as a truck driver.  He added 
that he usually trimmed his calluses himself rather than 
having it done by a podiatrist.  The veteran's wife reported 
that the veteran curled up his toes to relieve pressure on 
the calluses.  The veteran added that while they had not 
prevented him from working full time, his calluses had 
prevented him from taking side jobs he otherwise might have 
accepted.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic 
Code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The veteran's plantar calluses are currently evaluated under 
Diagnostic Codes 5284-7819.  Under Diagnostic Code 7819, 
benign skin neoplasms are rated as disfigurement of the head, 
face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 
7801-7805), or impairment of function.  38 C.F.R. § 4.118, 
Diagnostic Code 7819.  Impairment of function is currently 
evaluated under Diagnostic Code 5284, rating other foot 
injuries.  Under this diagnostic code, moderate injuries 
warrant a 10 percent evaluation, moderately severe injuries 
warrant a 20 percent evaluation, and severe injuries warrant 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5284.  

While the veteran's plantar calluses are currently evaluated 
based on impairment of function, the Board finds that rating 
as scars is more appropriate in this case.  Under Diagnostic 
Code 7804 a 10 percent evaluation is warranted for a 
superficial scar which is painful on examination.  Note (1) 
defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Based on the April 2003 outpatient treatment 
report in which the physician noted that the calluses were 
tender to palpation, and the veteran's recent testimony 
before the undersigned regarding pain, the Board finds that 
the veteran's plantar calluses meet the criteria for a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
The report by the VA examiner that the calluses were "fairly 
nontender on palpation" is not enough to rebut the April 
2003 medical evidence and the veteran's testimony.  

A higher rating for evaluation of the plantar calluses as 
scars requires that they be deep or cause limitation of 
motion, and exceed an area of 12 square inches (77 square 
centimeters).  On the most recent examination, the veteran's 
6 calluses were noted to measure between 0.5cm and 1cm in 
length, meaning their width was less than that number, and 
that at most the calluses measured 6 square centimeters.  The 
calluses thus do not meet or approximate the criteria for an 
evaluation in excess of 10 percent under this Diagnostic 
Code.  38 C.F.R. § 4.118, Diagnostic Code 7801.  

A higher evaluation is available for acquired claw foot (pes 
cavus) with all toes extending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads.  If 
such conditions are unilateral a 20 percent evaluation is 
warranted and, if bilateral, a 30 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5278.  While 
testimony at the hearing revealed that the veteran curled his 
toes in dorsiflexion to relieve pressure on his calluses, 
there has been no medical evidence of claw foot and the VA 
examiner found full range of motion of the ankle in June 
2003.  Thus, an evaluation in excess of 10 percent under this 
Diagnostic Code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  

A higher evaluation of 20 percent is also available for 
moderately severe foot injuries under Diagnostic Code 5284.  
The Board finds that the plantar calluses have not risen to 
the level of a moderately severe injury as the veteran's gait 
is normal, he has described his pain as usually 5 over 10, 
and he has been able to treat his pain with over the counter 
medication.  Additionally, in his July 2003 opinion, the VA 
examiner described the problem of the plantar calluses as 
minor in nature.  Thus, an evaluation in excess of 10 percent 
under this Diagnostic Code is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5284.  
                                                                                                                                   
Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, 12 Vet. App. 119 would 
be in order.  The Board finds that the 10 percent evaluation 
appropriately reflects the highest level of disability caused 
by the veteran's plantar calluses since his claim for service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's plantar calluses 
have not required any periods of hospitalization and, while 
the veteran has reported that they prevent him from accepting 
side jobs he might otherwise take, they have not caused him 
to lose time from his employment as a truck driver.  The 
record does not suggest "marked interference" with 
employment.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  


ORDER

Entitlement to an initial evaluation of 10 percent for the 
veteran's bilateral plantar calluses is granted, effective 
February 25, 2003.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


